Citation Nr: 1814814	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  13-35 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for bilateral pes planus acquired (also claimed as pes planus or flatfoot acquired), effective April 12, 2010.

2. Entitlement to a compensable rating for right ear sensorineural hearing loss.

3. Entitlement to an initial compensable rating for status post fracture of the right fifth metacarpal.

4. Entitlement to service connection for cervical spondylosis (also claimed as degenerative arthritis of the cervical spine or neck disability).

5. Entitlement to service connection for left hip (also claimed as thigh condition).


REPRESENTATION

Appellant represented by:	Woods and Woods, LLP


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1971 to March 1973 and from March 1973 to March 1977.

This appeal comes before the Board of Veteran's Appeals (Board) from August 2010 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) with the Veteran being located at the RO and the VLJ in Washington, D.C. A copy of the hearing transcript has been associated with the file.

This appeal was previously remanded in a June 2015 decision for further development. Specifically, adequate VA examinations were necessary to adjudicate the claims. As the development has been completed, these matters properly return to the Board for appellate review.  

The Board acknowledges that the Veteran has other matters on appeal; entitlement to service connection for high blood pressure, migraine headaches, asthma, eczema (also claimed as skin disorder), kidney conditions, left hand condition, bilateral shoulder conditions, right hip condition, bilateral leg condition, mental health conditions, and male genital disorder as well as a request for special monthly compensation based on the required aid and attendance of another. (See February 2017 VA 21-526EZ Fully Developed Claim (Compensation)). However, the Veteran has not filed substantive appeals for the aforementioned claims. As a result those matters have not been perfected nor been certified to the Board. Moreover, the Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they may be the subject of a subsequent Board decision, if otherwise in order.

The issue of service connection for cervical spondylosis (also claimed as degenerative arthritis of the cervical spine or neck disability) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Bilateral pes planus results in marked pronation and extreme tenderness of the plantar surfaces. However, the evidence shows that these symptoms would improve with orthopedic shoes or appliances. Moreover, there is no evidence that the pes planus manifests in marked inward displacement and severe spasm of the tendo achillis on manipulation.

2. The Veteran has level I hearing in the right ear. 

3. The Veteran's status post fifth metacarpal fracture has no residual symptoms and does not result in limitation of motion of the other digits or interfere with the overall function of the hand. 

4.  Left hip disability is not etiologically related to service. 




CONCLUSIONS OF LAW

1. The criteria for an initial disability rating greater than 30 percent for service-connected bilateral pes planus have not been met. 38 U.S.C. §§ 1155, 5103, 5103A (2017); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5276 (2017).  

2. The criteria for a compensable rating for right ear sensorineural hearing loss have not been met. 38 U.S.C. §§ 1155, 5103, 5103A (2017); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.10, 4.40, 4.85, DC 6100, and 4.86 (2017).

3. The criteria for an initial compensable rating of status post fracture of the fifth metacarpal have not been met. 38 U.S.C. §§ 1155, 5103, 5103A (2017); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5227.

4. The criteria for service connection for left hip (also claimed as thigh condition) have not been met. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2017); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Applicable Law

a. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 
See 38 U.S.C. § 1155 (2017); 38 C.F.R. § 4.1 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. See 38 C.F.R. § 4.10. 

Where, as here, some issues on appeal arise from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).  However, for the reasons discussed below, the Board finds that a staged rating is not appropriate in this matter.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104(a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

b. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §1131. Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F. 3d 1362, 1366 
(Fed. Cir. 2010)(quoting Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004)); 38 C.F.R. § 3.303(a). 

For "chronic diseases," the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed than the above three-part test. 
Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  It consists of two prongs. One, there must be evidence of record that the Veteran has 90 days of continuous active service and a current diagnosis of a chronic disease.  Two, the record must also reflect one the following circumstances: (1) evidence of the disease was shown as chronic in service (clearly diagnosed), (2) evidence that the condition manifested to a compensable degree within a presumptive period, one year of service, or (3) an insufficient evidence of the condition "shown as chronic" in service or within the presumptive period, but the symptoms were "noted" in service, with evidence of continuity of the same symptomatology since service. 38 C.F.R. § 3.309(a). Showing a continuity of symptoms, however remote, after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Walker, 708 F.3d at 1338-39. 

When entitlement to a regulatory presumption of service connection for a specific disability is not founded, a claim must nevertheless be reviewed to determine whether service connection can be established on another basis. Combee v. Brown, 34, F.3d 1039, 1044 (1994). 
Service connection is also warranted for disabilities that are proximately due to, or aggravated by service-connected disease or injury. 38 C.F.R. § 3.310. To establish service connection on a secondary basis, the record must reflect sufficient evidence to show: (1) that a current disability exists and (2) the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.

Finally, the VA is responsible for determining if the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

II. Pes Planus (Flatfoot Acquired) 

At the September 2014 hearing, the Veteran testified that he has bad arches.  In his right foot, it feels as if his outer toes are broken. In his left foot, he experiences a constant burning sensation. He reported that it is very difficult to wear shoes and tries to wear only comfortable ones when necessary as to not irritate his feet.  When asked if he utilizes orthopedic shoes or other devices, he stated that he had not set an appointment to get orthopedic shoes, but planned to do so.  

Pes planus is rated in accordance with 38 C.F.R. § 4.71a, DC 5276.  The Veteran is currently assigned a 30 percent disability rating from April 12, 2010. 38 C.F.R. §4.71a, DC 5276.  

A 30 percent rating is warranted for pronounced unilateral impairment, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. A 30 percent rating is also warranted for severe bilateral impairment, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  

A higher 50 percent rating is warranted for pronounced bilateral impairment, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

In determining the adequacy of assigned disability ratings, consideration is given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the veteran's ordinary activity.  38 C.F.R. §§ 4.10, 4.45. 

The Veteran was first service connected for pes planus in an August 2010 rating decision with an evaluation of 30 percent effective April 12, 2010.

Upon review of the pertinent evidence in light of the governing authority, the Board finds that the Veteran's service-connected pes planus does not warrant a rating in excess of 30 percent rating. While there is evidence of marked pronation and extreme tenderness, a May 2010 VA examiner opined that those symptoms would be mitigated with the use of orthotic shoes. Also, there is no probative evidence that the Veteran's pes planus has resulted in marked inward displacement and severe spasm of the tendo achillis on manipulation. 

Over the course of the appellate period the Veteran has been afforded two (2) VA examinations to assess his pes planus.

The first VA examination for an increased rating occurred in May 2010 where the Vet reported he was only able to stand for 10 minute to an hour and able to walk 1/2 to 1 mile. His complained symptoms included numbness when walking. On examination, there was evidence of painful motion, tenderness, and evidence of abnormal weight-bearing in the form of callosities. There was midfoot malalignment; however, the examiner opined it was corrected with manipulation. There was evidence of mild pronation. While he did not have an arch present with weight-bearing, he had one with non-weight bearing. Location of weight bearing line was over the great toe and had a palp mass in the medial plantar fascia band of the left foot. He displayed painful motion in the range of motion of the first metatarsophalangeal joint of the right foot only.  He displayed tenderness of the plantar arches bilaterally. He also had propulsive gait.

However, there were no signs of swelling, instability, or weakness. There was no evidence of a foot abnormality. His Achilles alignment was normal.  X-rays of his feet bilaterally indicated mild osteoarthritic degenerative changes at the right first metatarsophalangeal joint and mild bilaterally planes.  The examiner also noted that the Veteran is a retired U.S. Postal Service worker who retired due to multiple orthopedic injuries. 

At the September 2014 Board hearing, the Veteran contended that his pes planus symptoms and impairment worsened since the prior evaluation. In a June 2015 Board decision, the matter was remanded for additional development. 

The Veteran was afforded the second foot condition VA examination in September 2015. (See September 2015 C&P Exam). The examiner confirmed the Veteran's diagnosis of pes planus as well as his lay statements as to pain. He made similar allegations, stating it felt like his foot was breaking or cracking along with burning sensations. He pointed to the arches, plantar heel, great toe and lateral aspect of both feet to indicate where pain was localized. While the pain was accentuated on use and manipulation, he did not experience swelling. 

On examination, the Veteran displayed marked pronation and extreme tenderness of the plantar surfaces of the feet bilaterally. Yet, the examiner opined that both symptoms would improve with orthopedic shoes or appliances. 

The Board acknowledges the Veteran's history of using arch supports; yet these over-the-counter aids do not qualify as orthotic devices as contemplated by statute.

Moreover, there was no evidence of marked inward displacement or severe spasm of the Achilles tendon on manipulation.  The Veteran does not use assistive devices.

More importantly, there was no pain, weakness, fatigability, or incoordination that significantly limited the Veteran's functional ability during flare-ups or when either foot was used repeatedly over a period of time in either examination.  Although the September 2015 examiner acknowledged that the Veteran displayed pain on physical examination, he noted the Veteran's pain was out of proportion for his level of pes planus. Specifically, he opined that the form of pain displayed on exam is unrelated to pes planus and may be related to some form of radiculopathy/neuropathy unrelated to pes planus. The Veteran had severe debilitating pain in both feet with very little manipulation and very light pressure, which, again, was out of proportion. Ultimately, the VA examiner remarked that the Veteran's disability did not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting).  

The Board finds the 2015 VA examination report is adequate for adjudication. The September 2015 VA examiner assessed the Veteran, considered his medical history, and set forth objective findings necessary for adjudication. The findings are adequate. Yet, they reflect no more than a severe, not pronounced, disability.

There is no evidence of record that the Veteran sought treatment as it relates to pes planus subsequent of the September 2015 VA examination.

Taken together, the findings do not meet or more nearly approximate the schedular criteria for a rating in excess of 30 percent rating for bilateral pes planus at any point during the appellate period. There is no evidence that the Veteran has obtained orthopedic shoes are any other assistive device and that such device has failed to improve his symptoms. Accordingly, a rating in excess of 30 percent for bilateral pes planus is not warranted.

III. Right Ear Sensorineural Hearing Loss

A hearing impairment is evaluated by mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992). The Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment in each ear. Table VII is then used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears. See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are governed by the provisions set forth in 38 C.F.R. § 4.86. Regulation defines exceptional patterns of hearing loss as to include pure tone thresholds 55 dB or above for all four of the specified frequencies, or where the threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz. If such exceptional patterns are shown, then hearing loss is evaluated under either Table VI or Table VIA, whichever results in a higher Roman numeral. Table VIA is based solely on pure tone threshold average. In cases where the threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, the Roman numeral generated from Table VI or VIA will then be elevated to the next higher Roman numeral.

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the above criteria. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran's right ear hearing loss was service connected in a November 1993 rating decision at a non-compensable, zero percent rating, effective May 27, 1993.
He applied for entitlement to a compensable rating in June 2005. The Veteran's service-connected right ear hearing loss is currently rated as zero percent (non-compensable) under DC 6100 since May 27, 1993.

Viewing the evidence in light of the governing authority, the criteria necessary for a compensable rating under 38 C.F.R. § 4.85 have not been met. Thus, a higher rating evaluation is not warranted as discussed below.
 
During the course of the appeal, the Veteran was afforded three (3) VA audiological examinations.

The Veteran's hearing was initially evaluated for an increased rating in June 2006. Diagnostic testing indicated that the Veteran has current hearing loss, with pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
60
50
LEFT
20
20
10
15
5

Utilizing the Maryland CNC word list, the Veteran had a speech discrimination score of 100 bilaterally.  The examiner diagnosed the Veteran with right ear normal to moderately severe hearing loss with a high frequency sensorineural notch affecting frequencies ranging 3-4 KHz.  His left ear was within normal limits.  The pure tone threshold average of 1000 Hz, 2000 Hz, 3000 Hz and 4000 Hz was 35 in the right service connected ear and 12.5 in the left nonservice connected ear.

Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of I in each ear bilaterally. A comparison between the hearing level and 38 C.F.R. § 4.85, Table VII, yields a 0 percent evaluation.

The Veterans' hearing loss was evaluated on second occasion in June 2010, which produced similar results. Diagnostic testing indicated that the Veteran has current hearing loss, with pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
55
35
LEFT
15
15
5
15
5

Utilizing the Maryland CNC word list, the Veteran had a speech discrimination score of 96 bilaterally.  The examiner confirmed the diagnosis of right ear normal to moderately severe hearing loss and normal left ear hearing.

The pure tone threshold average of 1000 Hz, 2000 Hz, 3000 Hz and 4000 Hz was 35 in the right service connected ear and 10 in the left nonservice connected ear. Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of I each ear bilaterally. A comparison between the hearing level and 38 C.F.R. § 4.85, Table VII, yields a 0 percent evaluation.

In a June 2015 decision, the Board remanded the issue of right ear sensorineural hearing loss based on the Veteran's contentions that his hearing has worsened since his prior VA examination in June 2010. 

In September 2015, VA records show that he was afforded a VA audiological examination, where pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
60
60
LEFT
15
15
20
20
10

See September 2015 C&P Exam. A speech discrimination test was also implemented utilizing the Maryland CNC word list which resulted in speech discrimination scores of 98 percent in the right ear and 100 percent in the left ear. Once again, the diagnosis of right ear sensorineural hearing loss was confirmed with normal hearing in the left ear. The pure tone threshold average of 1000 Hz, 2000 Hz, 3000 Hz and 4000 Hz was 41.25 in the right service connected ear and 16.25 in the left nonservice connected ear.

Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of I in each ear bilaterally. A comparison between the hearing level and 38 C.F.R. § 4.85, Table VII, yields a 0 percent evaluation, consistent with the initial assigned rating for the entirety of the appellate period.  

No further treatment or testing occurred subsequently.

In sum, objective testing of the Veteran's hearing revealed levels of impairment consistent with the 0 percent rating initially assigned for the entirety of the appellate period. The Board has considered the functional effects of the Veteran's condition, and notes that he testified that he cannot hear well on the phone at work. However, the schedular criteria for hearing loss specifically contemplate the functional effects of difficulty hearing and understanding speech.  Doucette v. Shulkin, 28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). As such, a compensable rating for right ear hearing loss is not warranted.
  
IV. Status Post Fracture of the Right Fifth Metacarpal

At the September 2014 hearing, the Veteran testified that his status post fracture of the right fifth metacarpal has worsened. He is unable to clench a first. At times, his hand freezes and locks up to the point that he is unable to re-open it. He experiences pain in his hand on motion. He reported that he ultimately had to retire from his position from the U.S. Postal Service, in part, due to his hand disability.  

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint. See 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011). However, the evaluation of painful motion as limited motion only applies when the limitation of motion is non-compensable under the applicable diagnostic code. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Veteran's status post fracture of the right fifth metacarpal is currently rated under the Schedule of ratings- Musculoskeletal System, DC 5277 Ankylosis of Ring or little finger. 38 C.F.R. § 4.71a.   The Veteran's disability  was service connected in a November 1993 rating decision where RO determined the Veteran was entitled to service connection for fracture of the right little finger at a 0 percent, non-compensable rating. In his application for an increased rating, the RO in an August 2010 rating decision determined that a non-compensable rating is continued.

DC 5277 states that unfavorable or favorable ankylosis of individual digits warrants a noncompensable rating. There is no compensable rating under the specific diagnostic code; a noncompensable rating is the highest evaluation available for this condition. Additionally, the regulation contains a note, directing the adjudicator to also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function. 

Over the course of the appeal, the Veteran has been afforded three (e) VA examinations. 

He was initially evaluated for an increase in rating in August 2005 VA examination. The Veteran complained that his right hand freezes a lot; his finger did not move well and experienced some discomfort in the area. The examiner assessed his right hand, but mainly his right fifth digit. On examination, range of motion of the digit was full with minimal if any tenderness on the dorsal side. His grip strength was 5/5 and there was no evidence of deformity or swelling.  The examiner confirmed his diagnosis of status post fracture of the right fifth metacarpal. When considering Deluca, the examiner noted there was no evidence of weakness or lack of endurance following repetitive use.

The second VA examination occurred in June 2010, which produced similar results. On examination, there was an overall decrease in hand strength and dexterity of the right hand. However, there was no objective evidence of pain on active emotion and no limitation of motion on repetitive testing. There was no indication of deformity or decrease in strength for pushing, pulling, or twisting. There was no decreased dexterity for twisting, probing, writing, touching or expression. X-rays were conducted of the right hand which indicated a probable old fracture deformity at the base of the right 5th metacarpal. However, there was no evidence of bony, joint or soft tissue abnormalities or evidence of fracture of dislocation. Joint spaces of the right hand were well-maintained. Only a mole's boxer's deformity was noted.

On remand, the Veteran was afforded a VA examination in September 2015. (See September 2015 CAPRI pg. 12).  Once again, the examiner confirmed the Veteran's diagnosis of residuals of the right hand fifth metacarpal fracture. He noted that the Veteran did not report any flare-ups of the hand finger or thumb joints. On this occasion, he did report a decreased range of motion and grip strength. 

Yet, examination findings were unremarkable. Initial and repeated ranges of motion testing were all normal bilaterally with no indication of a gap between the pad of the thumb and the fingers or a gap between the fingers and the proximal transverse crease of the hand on maximal finger flexion.  There were no signs of pain or indication of localized tenderness on palpation of the joint or associated soft tissue.  The Veteran's hands had 5/5 strength bilaterally with no signs of atrophy, ankylosis.  There was no evidence of scars and the Veteran did not use any assistive device. The only functional loss that was noted is that the Veteran reported he retired from the U.S. postal service in 1994 due to pain in his hand with gripping and carrying. 

X-rays of his both hands were unremarkable with joint spaces well-maintained and no evidence of fracture of dislocation. There was no gross soft tissue abnormality detected. However, a mole boxer's deformity was noted in the right fifth metacarpal.

In accordance with Mitchell v. Shinseki, the examiner noted that it was not feasible to produce an opinion about how pain, incoordination, weakness or fatigability could be limiting functional ability because there was no reason to add inaccurate information about how much decrease of range of motion if any occurs during a flare-up. Since the Veteran reported having no flare-ups of pain, logically, providing an opinion as to such is unnecessary.

The Board has considered Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) which holds that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   The Board finds that the VA examination reports of record contain sufficient findings in this regard. Yet, there is no evidence of additional functional impairment.

Namely, the September 2015 examination report indicated there was no evidence of limitation in range of motion of the other digits or interference with overall function of the hand. The September 2015 VA examination indicated that all of his remaining digits had a full range of motion; rendering DC 5228-5230 (Limitation of Motion of Individual Digits) not applicable. 

Additionally, the Board considered whether the Veteran's hand function amounted to amputation; and finds no basis for such a finding. As such, DC 5126-5156 (multiple finger and single finger amputations) are not applicable. 

Moreover, 38 C.F.R. § 4.59 cannot serve as a basis for a compensable rating because DC 5277 does not have a minimum compensable rating for the joint. As such, further remand is not required. 

The Board acknowledges that the Veteran's complaints may be attributed to neurologic abnormalities as the September 2015 VA foot examiner suggested in passing as to symptoms of numbness and pain in his feet. Such condition is contemplated under the General Rating Formula for Disease and Injuries of the Spine under 38 C.F.R. § 4.71a, note 1, which mandates the adjudicator to evaluate any associated objective neurologic abnormalities separately under an appropriate diagnostic code. If objective manifestations of a neurological abnormality present themselves at a later time, the Veteran is welcome to apply for entitlement to service connection and a subsequent determination can be made when the matter is ripe for adjudication. However, there are no objective signs to date.

All in all, the Board finds that the preponderance of the evidence is against any higher or separate rating. As noted, 0 percent (noncompensable) rating is the maximum rating available under DC 5277. Accordingly, an initial compensable rating for status post fracture of the fifth metacarpal is not warranted.

V. Left Hip Disability

The Veteran contends that he injured himself while in service, managing recreation activities among military units. At the September 2014 hearing, the Veteran testified that an altercation broke out during a football game. He was hit in his back and then his front, until he fell down. Subsequently, the group of people kicked him while he was lying down. He reported he lost consciousness.  His wife picked him up from the aid station and took him to the hospital. He was hospitalized for approximately one (1) week. He sustained injuries to his back, neck, and hip among other injuries. His treating provider informed him that hip and back pain were something he would have to live with his entire life. The Veteran testified that all of his records were put into an opinion by the U.S. Postal Service upon his retirement because he was forced to retire due to the aforementioned injuries.  The Veteran takes over the counter medication for back, neck and hip pain. He also manages the pain through religious meditation and various exercises. However, he stays active; walking four to five miles per week.

A review of the objective medical evidence indicates that the Veteran received pain management treatment for his hips in March 2010. However, it is unclear if the management was for his right hip or his left hip. The Veteran has a history of a motor vehicle accident (MVA) in 1991 and a second MVA in 2009 which exacerbated back pain and right hip pain.  See CAPRI pg. 104.

In the June 2015 decision, the Board remanded the issue for a VA medical examination as none had been conducted and to seek clarification as to the existence and nature of any current left hip disability and opinion as to the likely etiology of any such disability.

The Veteran was afforded an initial left hip VA examination in September 2015.  At that time, the Veteran reported experiencing functional loss as a result of left hip pain walking a mere five to ten yards. The Veteran did not report experiencing any flare-ups. 

Yet, on examination, the examiner noted there is no current hip abnormality. Both initial and repetitive use ranges of motion testing were normal with no indication of restriction bilaterally. There was no evidence of pain with weight bearing, localized tenderness or pain on palpation of the joint or associated soft tissues. There was no evidence of crepitus bilaterally.   The Veteran had 5/5 muscle strength bilaterally with no signs of muscle atrophy.  There was no evidence of ankyloses. There was no evidence of malunion or nonunion of the femur or flair hip joint or leg length discrepancies. He did not require an assistive device for locomotion. There was no evidence of an effect to his extremities. 

Additionally, x-ray of his left hip indicated normal results with no signs of acute fracture or dislocation. The left sacroiliac joint appeared normal and the superior and inferior rami, public symphysis were with normal limits. There was no evidence of osteoblastic or osteolytic lesions present. 

In accordance with Mitchell v. Shinseki, the examiner noted that it was not feasible to produce an opinion about how pain, incoordination, weakness or fatigability could be limiting functional ability because there was no reason to add inaccurate information about how much decrease of range of motion if any occurs during a flare-up. Essentially, he concluded that providing an opinion would be too speculative, amounting to a subjective rather than objective statement. The Veteran denied flare-ups of pain.

There is no evidence of record that the Veteran sought treatment for his left hip from a VA facility or otherwise since the date of the last Board decision.

Viewing the evidence of record in light of the pertinent authority, the Board finds entitlement to service connection is not warranted for this condition because the evidence of record fails to show evidence of a current disability. 

As to element (1), a current disability, there is no probative evidence of such. The September 2015 examiner noted there was no hip abnormality. X-rays of the left hip were taken which demonstrated the hip was normal. The Board finds the VA examination reports are adequate for adjudication. The VA examiner examined the Veteran, considered his medical history, and set forth objective findings necessary for adjudication. The findings are adequate. 

Even assuming a current hip disability, moreover, there is no probative evidence that demonstrates his injury incurred in service, element (2). There is no medical treatment note of record that corroborates the Veterans statements of sustaining a hip injury in service. 

Moreover, service treatment records appear complete, and that a hip condition is a condition that would have ordinarily been recorded during service; therefore, the complete service treatment records, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, so are of significant probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224   (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred). 

Even if the Board found the Veteran's lay statements of an in-service injury and current disability credible, there remains no competent evidence of record that indicates any current left hip pain is etiologically related to the injury sustained in service, element (3).  Logically, a nexus opinion is not necessary when there is no evidence of a current disability. 

Additionally, a hip condition also cannot be presumed to have incurred in service under the theory of presumptive service connection. 38 C.F.R. §3.309. The record does not reflect a diagnosis of arthritis of the hip within one year of discharge nor is there evidence of symptoms that occurred within service and subsequent manifestation of the same chronic disease at a later date to a compensable degree (10 percent).  Walker v. Shinseki, 708 F.3d 1331, 1335 (2013).

Likewise, there is no probative evidence of record that the Veteran's left hip condition is secondarily service connected, or proximately due to his service connected conditions.  38 C.F.R. § 3.310.  The Veteran does not contend that his left hip condition is related to his service connected bilateral pes planus, migraines, tinnitus, status post fracture of the right fifth metacarpal or hearing loss of the right ear.  With no current diagnosis of arthritis or other hip-related condition, there are no grounds to warrant secondary service connection.

As a lay person, the Veteran is certainly permitted to report and provide opinions on some medical issues; however, he has not demonstrated the medical training and expertise required to provide a complex medical opinion as to the specific issue in this case- the etiology of his left hip pain and its relationship to a service connected condition. This question falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed Cir. 2007). While the Veteran may sincerely believe his left hip pain is caused by his service connected disability, he has not cited any medical evidence of a current diagnosis or medical evidence that would support such a link. With no current diagnosis of arthritis or other hip-related condition, there are no grounds to warrant a finding of service connection.

Upon review of the totality of the evidence, the Board finds no basis upon which to award service connection for left hip disorder. There is no competent medical evidence to suggest the claimed disorder exists, let alone is in any way related to service.  No medical professional, private or VA has diagnosed the Veteran with a left hip-related diagnosis. Without a current diagnosis, there is no basis for which a claim can be granted.

In reaching the above conclusions, the Board considered the applicability of the benefit-of-the-doubt doctrine. However, the preponderance of the evidence is against finding that the Veteran's has any current left hip disability that could be etiologically related to active service. The doctrine is not applicable to the instant appeal because the evidence is not in a position of equipoise, equal positive and negative evidence, to otherwise grant the Veteran's claim. The appeal is denied. 
See 38 U.S.C. § 5107(b); 38 C.F.R § 3.102.



ORDER

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus is denied.

Entitlement to a compensable rating for right ear sensorineural hearing loss is denied.

Entitlement to an initial compensable rating for an initial compensable rating for status post right fifth metacarpal

Entitlement to service connection for left hip condition is denied.


REMAND

A supplemental opinion is needed to determine if the Veteran's cervical spondylosis is etiologically related to service is needed to adjudicate the claim.

As previously mentioned, the Veteran contends that he injured his neck in the course of an altercation that broke out during a recreation activity football game where he was struck in the back while in service.

It is clear that the Veteran has a current disability. The Veteran provided lay statement as to an in-service injury and the objective medical evidence indicates that the Veteran has a cervical spine disability that may be associated with the Veteran's service. However, there is insufficient competent medical evidence for the VA to make a decision on the claim. Specifically, there is no nexus opinion determining whether the Veteran's current cervical spine disability is related to the injury sustained in service. A supplemental opinion must be issued. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA supplemental opinion by an appropriate medical professional assessing the etiology of the Veteran's cervical spine disorder. If the September 2015 examiner is not available, obtain an additional VA examination and request that he or she provide an opinion as to the etiology of the Veteran's cervical spine disorder. The claims file, including a copy of this remand, should be made available to the examiner, who should review it in conjunction with the prior examination and should note that review in the report. If a new examination is provided, the examiner should take a complete history from the Veteran. 

The examiner should specifically opine as to:

If the Veteran's cervical spine disorder is at least as likely as not (50 percent probability) related to his active service? In other words, is there a causal relationship between the current condition and the injury sustained in service? 

The term "as likely as not" means at least 50 percent probability. It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If the examiner cannot provide an opinion without resorting to speculation, he/she must state why this is the case.

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


